         Case 2:20-cv-00203-CDB Document 1 Filed 01/28/20 Page 1 of 3



 1   Jefferson T. Collins, Bar #016428
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7825
 4   jcollins@jshfirm.com
 5   Attorneys for Defendant Target Stores, Inc.
 6
                             UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF ARIZONA
 8
     Robert Griffith, a single man,                      NO.
 9
                                            Plaintiff,   NOTICE OF REMOVAL
10
                   v.
11
     Target Stores, Inc., a Minnesota corporation,
12
                                         Defendant.
13
14
                   Defendant Target Stores, Inc., by and through undersigned counsel, files this
15
     Notice of Removal of this action to the United States District Court for the District of
16
     Arizona and states as follows:
17
                   1.     On or about September 4, 2019, this action was commenced against
18
     Defendants in the Superior Court of the State of Arizona, in and for the County of
19
     Maricopa under the caption Robert Griffith v. Target Stores, Inc., et al. Copies of the
20
     initial pleadings are attached hereto as Exhibit A. Defendant was served by process on
21
     November 27, 2019.
22
                   2.     Target Stores, Inc. is a Minnesota Corporation with its principal place
23
     of business in Minneapolis, Minnesota.          According to the Complaint, Plaintiffs are
24
     residents and citizens of Maricopa County, Arizona.
25
                   3.     This Court has original jurisdiction over the civil action pursuant to
26
     28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or value of $75,000
27
     exclusive of interest and costs, and the action is between citizens of different states.
28
     8182112.1
         Case 2:20-cv-00203-CDB Document 1 Filed 01/28/20 Page 2 of 3



 1   While Plaintiff’s Complaint does not specify precise damages claimed, Plaintiff has
 2   undergone a second surgery procedure which was disclosed on January 23, 2020, and,
 3   since that date, Plaintiff’s counsel disclosed that the current medical specials are
 4   approximately $30,000 and the amount in controversy exceeds $75,000. Based upon this
 5   information, the amount in controversy exceeds the jurisdictional limits for diversity
 6   jurisdiction.    Therefore, this action may be removed to this Court pursuant to the
 7   provisions of 28 U.S.C. § 1441, et seq.
 8                   4.    Written notice of the filing of this Notice of Removal will be given to
 9   all adverse parties as required by law and a true and correct copy of this Notice will be
10   filed with the Clerk of the Superior Court of the State of Arizona, in and for the County of
11   Maricopa.
12                   5.    A Notice of Filing Notice of Removal was filed with the Superior
13   Court and a copy of the same is attached as Exhibit B.
14                   WHEREFORE, Defendant Target Stores, Inc. respectfully requests that this
15   action be removed to this Court.
16                   DATED this 28th day of January 2020.
17                                               JONES, SKELTON & HOCHULI, P.L.C.
18
19                                               By /s/ Jefferson T. Collins
20                                                  Jefferson T. Collins
                                                    40 North Central Avenue, Suite 2700
21                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendant Target Stores, Inc.
22
23
24
25
26
27
28
     8182112.1                                     2
         Case 2:20-cv-00203-CDB Document 1 Filed 01/28/20 Page 3 of 3



 1                             CERTIFICATE OF SERVICE
 2                 I hereby certify that on this 28th day of January 2020, I caused the

 3    foregoing document to be filed electronically with the Clerk of Court through the

 4    CM/ECF System for filing; and served on counsel of record via the Court’s CM/ECF

 5    system.

 6
      /s/ Kathy Kleinschmidt
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8182112.1                               3
